Citation Nr: 1040834	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  07-05 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to an effective date earlier than April 28, 2004, 
for the grant of service connection for posttraumatic stress 
disorder (PTSD). 

2.  Entitlement to an effective date earlier than April 28, 2004, 
for the award of a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from August 
1966 to August 1969.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a November 2004 rating 
decision of the Los Angeles, California Department of Veterans 
Affairs (VA) Regional Office (RO) that, in pertinent part, 
reopened a claim of service connection for PTSD, and granted 
service connection for such disability, rated 70 percent, and 
also awarded TDIU, both effective April 28, 2004.  The Veteran 
disagreed with the effective date assigned.  In his February 2007 
VA Form 9, the Veteran requested a hearing at a local VA office 
before a Member of the Board.  In a communication received in 
September 2007, he requested a video hearing or a Travel Board 
hearing.  The requests were withdrawn in November 2009 
correspondence.

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action on his part is 
required.


REMAND

A January 2009 VA Form 9, Report of Contact, notes that the 
Veteran "will file a claim contending that the January 6, 1994 
[sic, January 6, 1995?] decision was clearly and unmistakably in 
error in denying service connection for PTSD."  Later in January 
2009, VA received correspondence in which the Veteran claimed 
clear and unmistakable error (CUE) "due to not granting service 
connection for PTSD effective 4/19/94."  As the allegation of 
CUE is inextricably intertwined with the earlier effective date 
issues on appeal, appellate review of the earlier effective date 
claims must be deferred pending adjudication of the CUE claim.  
See Harris v. Derwinski, 1 Vet. App. 180 (1991).

The Board is aware that under 38 C.F.R. § 19.9(b)(2), when it 
considers a question or issue under a law the RO did not 
consider, it is required to notify the claimant and indicate that 
consideration of this law may result in a decision adverse to the 
claimant.  See 38 C.F.R. § 20.903(b) (2010).  This provision has 
been interpreted as suggesting that when an appeal for an earlier 
effective date rests upon an unadjudicated claim of CUE, the 
Board may adjudicate the CUE claim in the first instance upon 
notification to the appellant of the intent to do so.  However, 
the record reflects that the Veteran is unaware of what is needed 
to present and substantiate a claim of CUE in a prior rating 
decision, and has not received notice from the RO in such matter.  
Under the Veteran's Claims Assistance Act of 2000, such 
notification is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Regarding the inextricably intertwined 
claim of CUE in the final January 1995 rating 
decision which denied the Veteran service 
connection for PTSD, the RO should send the 
Veteran a letter providing him all VCAA-
mandated notice of what is needed to present 
and substantiate such claim; afford him 
opportunity to respond; then adjudicate such 
claim.  

2.  If the RO's adjudication of the CUE claim 
results in a decision unfavorable to the 
Veteran, he should be advised of his right to 
appeal such matter, and if he does so, the RO 
should issue an appropriate statement of the 
case (SOC) in the matter, advising him that 
the matter will only be before the Board if 
he perfects his appeal.  The RO should then 
readjudicate the claims for earlier effective 
dates in light of the determination on the 
CUE claim, and if the claims remain denied, 
issue an appropriate supplemental SOC in 
those matters.  The Veteran and his 
representative should have opportunity to 
respond.  The case should then be returned to 
the Board, if in order, for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  These claims must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

